Exhibit 10.2
 
May 14, 2014


Via Federal Express
Platinum Underwriters Bermuda, Ltd.
Platinum Underwriters Holdings, Ltd.
Waterloo House
100 Pitts Bay Road
Pembroke HM08 Bermuda

Attention: Mr. Mark Pickering  
Mr. Allan Decleir

 
Re:
Investment Management Agreement dated as of May 12, 2005 by and between Hyperion
Capital Management, Inc. and Platinum Underwriters Bermuda, Ltd. and Investment
Management Agreement dated as of September 22, 2008 by and between Platinum
Underwriters Holdings, Ltd. and Hyperion Brookfield Asset Management, Inc.
(collectively, the “Investment Management Agreements”)


Dear Gentlemen:


As we have previously informed you, via e-mail on March 27, 2014, and,
subsequently, in a call on April 2, 2014 and by letter dated April 11, 2014,
Conning, Inc., an investment adviser registered with the U.S. Securities and
Exchange Commission under the Investment Advisers Act of 1940 with its principal
office located at One Financial Plaza, Hartford, CT 06103 (“Conning”), has
agreed to purchase certain assets of the core fixed income insurance business of
Brookfield Investment Management Inc. (“BIM”) and employ your same portfolio
management team (collectively, the “acquisition”). The acquisition is expected
to close in the second quarter of 2014.
 
The acquisition will provide complete continuity in the management and servicing
of your portfolio. The entire investment team, led by Joe Syage and Dom Bonanno,
will join Conning and have ongoing responsibility for your account. Your
portfolio managers will continue to be located in Manhattan and will operate
from a newly formed investment office, which Conning expects to open in Q2 2014.
The team is excited by the opportunity to operate and grow their business as
part of a leading, insurance-focused platform and to offer their clients
specialist capabilities across asset management, investment accounting,
insurance research and risk management.
 
In connection with the acquisition, we are seeking your consent to the
assignment of your Investment Management Agreements (the “Assignment”) from BIM
to Conning. The Assignment itself will not alter the terms and conditions of
your agreements. If you wish to consent to the Assignment, please notify us by
May 30, 2014 by countersigning this letter and the enclosed copy and returning
the copy to Jon Tyras, our General Counsel. Equally important, if you do not
wish to consent to the Assignment, please also notify us by May 30, 2014. You
may use the enclosed FedEx envelope for either purpose.
 
Our team looks forward to continuing our relationship and we thank you for your
continued trust and confidence. If you have any questions, please contact Joe
Syage at (212) 549-8446.
 


 
Sincerely,
Brookfield Investment Management Inc.




/s/ Joseph G. Syage
Joseph G. Syage
Managing Director and Portfolio Manager
 
 
/s/ Jonathan C. Tyras

Jonathan C. Tyras
Managing Director, Chief Financial Officer and General Counsel
 
 
- 1 -

--------------------------------------------------------------------------------

 


The undersigned have received and reviewed the letter (the “Consent Letter”)
from Brookfield Investment Management Inc. (“BIM”) describing the transaction
whereby Conning, Inc. (“Conning”) will purchase certain assets of BIM’s core
fixed income insurance business (the “Acquisition”).
 
The undersigned do hereby consent to the assignment of that certain Investment
Management Agreement dated as of May 12, 2005 by and between Hyperion Capital
Management, Inc. and Platinum Underwriters Bermuda, Ltd. and that certain
Investment Management Agreement dated as of September 22, 2008 by and between
Platinum Underwriters Holdings, Ltd. and Hyperion Brookfield Asset Management,
Inc. (collectively, the “Agreements”) to Conning and agree that as a result of
such assignment, effective as of the closing of the Acquisition (“Closing”),
Conning shall substitute and replace BIM, in all respects, as a party to the
Agreements. The undersigned agree and acknowledge that (a) as of and after the
Closing, BIM shall, as a result of this assignment, be released from and have no
further duties or obligations under or pursuant to the Agreements accruing or
arising as of and after the Closing, and (b) Conning shall not have any duties
or obligations under or pursuant to the Agreements for any period accruing or
arising prior to the Closing.


Platinum Underwriters Bermuda, Ltd.


 
By: /s/ Gavin P. Collery           
Name: Gavin P. Collery
Title: SVP - Chief Financial Officer


Date: May 16, 2014           


 
Platinum Underwriters Holdings, Ltd.




By: /s/ Allan Decleir          
Name: Allan Decleir
Title: EVP - Chief Financial Officer


Date: May 16, 2014          




cc: Conning, Inc.
      Mr. Michael Price
      Mr. Jim Maher
 
 
 
- 2 -

--------------------------------------------------------------------------------